Case 4:21-cv-00661 Document 1-1 Filed on 03/01/21 in TXSD Page 1 of 2




                  EXHIBIT A
      Case 4:21-cv-00661 Document 1-1 Filed on 03/01/21 in TXSD Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WALTER C. SAENZ and WCS                    §
LEASING, L.L.C., d/b/a MARS                §
RECOVERY,                                  §
                                           §
        Plaintiffs,                        §
                                           §
                                                CIVIL ACTION NO. ______________
v.                                         §
                                           §
U.S. BANK, N.A.,                           §
                                           §
          Defendant.                       §


                      INDEX OF DOCUMENTS FILED IN STATE COURT


Exhibit               Date Filed/Entered   Description

D                     N/A                  State Court docket sheet

D-1                   1/28/2021            Petition

D-2                   1/28/2021            Issued Citation;

D-3                   1/29/2021            Clerk’s Certificate of Service

D-4                   2/9/2021             Return of Service

D-5                                        Defendant’s Original Answer




INDEX OF DOCUMENTS FILED IN STATE COURT                                     PAGE 1
